Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/17/2022 has been entered.
Amendments of Claims 1, 8, 12, 13 and 18 are acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6-8, 14, 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lorini (US 2014/0157522) in view of Lawlor (US 2016/0039017), Graham (US 6461265) and WU, R., et al. ("Basics of Mechanical Design" Beijing Institute of Technology Press, June 2014, Pages 282-284; Presented on IDS, and will be called WU).  
Regarding Claim 1:
Lorini discloses a tool that could be used for rescue comprising a drive system which is provided inside a housing and which is configured and suitable for actuating a linear displacement of an implement drive member; wherein the drive system is connected for axial rotation to a rotation shaft of an energizable drive source (Figure 1, tool 1, housing could be cylindrical casing 36, Electric motor 
wherein the rotation shaft of the drive source is coupled for force transmission to an axially rotatable spindle (Paragraph 32, Figure 3, main shaft 31 is set into rotation via a gearing unit connected to motor 23) and  
wherein a linearly movable drive body is coupled for force transmission to the spindle and is configured and suitable for converting an axial rotation of the spindle to a linear translation of the drive body, and 
wherein the drive body is coupled for force transmission to the implement drive member (Paragraph 38, Figure 3, converting device 40 transforms the rotary movement main shaft 31, into a linear movement of transverse rod 50); wherein the spindle is coupled rotatably to the housing by means of an axial bearing assembly (Figure 3, paragraph 40, cylindrical roller and axial thrust bearings 35 inside a cylindrical casing 36).
Lorini also discloses that the axial bearing assembly comprises a first bearing flange adjacent to the spindle and a second bearing flange, wherein rotatable bearing elements are received between the first bearing flange and the second bearing flange such that in operation axially transmitted forces from the spindle are absorbed (Paragraph 40, The main shaft 31 is supported on cylindrical roller and axial thrust bearings 35 and in general those bearings comprise of two or more flanges with rotatable balls or roller received on grooves on both of them, one or more of the flanges have to be in contact with the shaft, in this case the spindle).
Lorini also discloses that the drive body comprises a planetary roller of a planetary roller-spindle mechanism, which planetary roller is suspended for axial rotation in rolling contact with the spindle and is arranged over the spindle (Figure 3, paragraph 41, the threaded part 41 of the main shaft 31 transmits the rotary motion to the threaded nut 42 by means of the planetary rollers 43).
Lorini also discloses that a hollow drive rod is provided which extends on a first side in force-transmitting manner from the drive body and is coupled, or at least can be coupled, on the second opposite side in force-transmitting manner to the implement drive member (Figure 3, Front part 48 of threaded nut 42 where cover 49 is coupled will be considered a hollow drive rod and cover 49 
Lorini also discloses that the rotation shaft of the drive source is coupled for force transmission to the spindle via a mechanical reduction transmission (Paragraph 35, the output shaft 24 of the electric motor rotates a mechanical reduction gear 25; paragraph 38, the output shaft 26 of the reduction gear 25 rotates a driving pinion 28 secured thereon, the driving pinion rotating, via a return pinion 29 borne by a return shaft 37 supported by the interface 27, a sprocket 30 of a main shaft 31 included in a converting device 40).
Lorini does not disclose a mechanical reduction transmission comprising at least one planet wheel mechanism, wherein a driven gear wheel in the mechanical reduction transmission engages on at least one planet gear arranged there around, wherein the mechanical reduction transmission is between said rotation shaft of said drive source and said axially rotatable spindle and is a linear transmission, wherein said spindle lies substantially in line with said rotation shaft of said drive source, and wherein said mechanical reduction transmission is coupled rotatably to said axial bearing assembly.
Lawlor teaches a similar tool that comprises a mechanical reduction transmission that comprises at least one planet wheel mechanism, wherein a driven gear wheel in a reduction transmission engages on at least one planet gear arranged therearound (Figures 3 and 4, Paragraph 33, Claim 4, a multiple stage gear box 220 used to regulate the speed in place of the frictional clutch, the gearbox is a planetary gearbox with the output being the “pegs 222”, rotation of the pegs 222 on the gear box 220 causes the torque tube 330 to rotate which causes the nut body 288 to rotate); the mechanical reduction transmission is between said rotation shaft of said drive source and said axially rotatable spindle, wherein said spindle lies substantially in line with said rotation shaft of said drive source (Figures 2 to 4, gearbox 220 is located between said rotation shaft of motor 205 and axially rotatable spindle 330) and wherein said mechanical reduction transmission is coupled rotatably to said axial bearing assembly (Both Lawlor and Lorini teach that the mechanical reduction transmission is 
Therefore it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to incorporate to Lorini the teachings of Lawlor and include a planetary multiple stage gear box to between the drive source and the axially rotatable spindle to adjust the RPM output from the electric motor and axial bearings coupled to the transmission to absorb excessive axial loads.

The modified invention of Lorini does not disclose wherein said drive source comprises at least a first energizable motor having a first transmission ratio relative to said spindle and a second energizable motor to drive an outer ring gear of the planetary gear mechanism of the mechanical reduction transmission and having a second transmission ratio relative to said spindle, wherein said first transmission ratio is different from said second transmission ratio; and 3App. No. 15/577,105Response to action dated Sep. 16, 2021 wherein the second energizable motor is to drive the outer ring gear; both Lorini and Lawlor disclose one motor and one transmission.
Graham teaches coupling a secondary motor to the ring gear of the planetary gearbox of a cutting tool that operates on a similar way as the one described by Lorini and Lawlor, (Figure 3, primary motor 130, secondary motor 132 coupled to ring gear 14a). The secondary motor can provide a negative differential speed of rotation, by rotating the first ring gear 14a in a direction opposite from the rotational direction of the individual first planetary gears 18a; a zero-differential speed of rotation, by holding the first ring gear 14a stationary, and a positive differential speed of rotation by rotating the first ring gear 14a in the same rotational direction as the individual first planetary gears 18a (Column 4, lines 32 to 54), so the secondary motor is rotated in the same direction as the first energizable motor drives the central driven gear, so as to increase an output speed of the planetary gear mechanism
Therefore it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to incorporate to The modified invention of Lorini the teachings of Graham and include a secondary motor that can selectively operate in the same direction as the first energizable motor drives the central driven gear, so as to increase an output speed of the planetary gear mechanism to increase the speed of the spindle or in the opposite direction to reduce the speed but increase the torque provided to the spindle.

Lorini discloses a cylindrical roller and axial thrust bearing but does not explicitly indicate details of it such as flanges.
Wu teaches on Table 16-2 a series of basic types of roller bearings, in particular type 5 corresponds to “Thrust ball bearings”, and adequate to be used to support high axial loads at low speeds. As can be seen in the Figure this type comprises two or three bearing flanges, wherein rotatable bearing elements are received between the first and the second bearing flange and between the second the third bearing flange, wherein the bearing flanges are substantially parallel relative to each other.
Therefore it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to use axial thrust roller bearings as claimed since that is a typical structure for those bearings for use on high loads and low speeds.

Regarding Claim 3:
Lorini discloses that the planetary roller and the spindle comprise mutually engaging contact means in the form of a screw thread, which screw thread is arranged or shaped in helical form having a triangular cross section with an apex angle at a top of 90 degrees. (Figure 3, paragraph 41, the planetary rollers 43 are positioned longitudinally between the main shaft 31 and the threaded nut 42 and have an outer thread 

Regarding Claim 6:
Lorini discloses the bearing elements are arranged such that a rotation direction is followed around a rotation axis substantially at right angles to the rotation shaft of the spindle (In general the rotation direction of the rollers of a roller of a Thrust ball bearing as disclosed on Table 16-2 of Wu is perpendicular to the shaft they are mounted at).

Regarding Claim 7:
Lorini discloses that the spindle is connected rotatably to a radial bearing for the purpose of absorbing forces transmitted radially onto the rotation shaft (Figures 2 and 3, paragraph 40, the main shaft 31 is supported on ball bearing blocks 33 in a bush 34 used for fixing to the interface 27).

Regarding Claim 8:
Lorini, Lawlor and Graham disclose that the drive source comprise a electrically energizable motors, and in particular Lorini and Lawlor disclose the use of rechargeable batteries provided in or on the housing, Therefore it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to incorporate to the modified invention of Lorini the teachings of Lorini and Lawlor and use rechargeable batteries in or on the housing as a common way to provide power to a rescue tool.

Regarding Claim 17:
Lorini discloses that the spindle is received inside a hollow chamber and the drive rod moves outside the chamber via a close-fitting exit opening (Figure 3, main shaft 31 is inside a chamber made by cylindrical casing 36, threaded nut 42 moves outside the chamber when extended by an opening formed by guiding bush 47) , wherein a stop comes up against an edge of the opening in an extreme position of the drive rod, wherein the stop is provided on a side of the drive body remote from the exit opening and the drive 

Regarding Claims 14 and 15:
As discussed above for Claim 1, Lorini discloses the claimed invention as recited.
Lorini does not disclose the use of a clutch.
Lawlor teaches a similar tool that includes a clutch to transfer rotation from the motor to the spindle, the clutch is provided between the drive source and the spindle, the clutch is an fixed clutch and is coupled on the one hand for force transmission to the output shaft of the mechanical reduction transmission and is coupled on the other side for force transmission to the spindle (Paragraphs 6 and 20, Figure 1 shows the clutch between the gearbox 36 and the roller screw shaft 20, the clutch is configured to engage the inside surface of the roller screw shaft when rotated a specific amount), so in operation the rotation shaft of the drive source makes several rotations before the spindle is driven in force-transmitting manner.
Therefore, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to incorporate to Lorini the teachings of Lawlor and use a clutch as described by Lawlor when it is desired to let the clutch engage and start moving the spindle after the electric motor has already rotated a set time or a set amount of revolutions.

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Lorini (US 2014/0157522) in view of Lawlor (US 2016/0039017), Graham (US 6461265) and WU, R., et al. ("Basics of Mechanical Design" Beijing Institute of Technology Press, June 2014, Pages 282-284; Presented on IDS, will be called WU) as applied to Claim 1, and further in view of Hickerson (US 2014/0260504).
Regarding Claims 12 and 13:
As discussed above, the modified invention of Lorini discloses the claimed invention as recited.
The modified invention of Lorini does not disclose the use of a brake to stop rotation of the spindle.
Hickerson teaches a similar tool that includes a brake assembly on the motor shaft between the motor and the mechanical reduction transmission and directly contacts providing a braking force to the motor shaft where the braking is the most effective, the braking assembly brakes the motor shaft when the power to the motor is terminated (Figure 2, brake 96, Gearbox 14, Paragraph 07).
Therefore, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to incorporate to the modified invention of Lorini the teachings of Hickerson and include a brake in the motor shaft to stop the motor shaft when the power to the motor is terminated and placing it by the motor so the braking is more effective.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Lorini (US 2014/0157522) in view of Lawlor (US 2016/0039017), Graham (US 6461265) and WU, R., et al. ("Basics of Mechanical Design" Beijing Institute of Technology Press, June 2014, Pages 282-284; Presented on IDS, will be called WU) as applied to Claim 1, and further in view of Ramun (US 2005/0199758).
Regarding Claim 18:
As discussed above, the modified invention of Lorini discloses the claimed invention as recited.
The modified invention of Lorini does not disclose a quick-connect mechanism is provided such that an implement can be exchangeably arranged.
Ramun teaches a similar tool that also includes a multiple tool attachment system provided with quick change features, so the shears can be replaced easily for specialized cutting devices useful in particular situations depending on the type of material to be demolished (Paragraph 04).
Therefore, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to incorporate to the modified invention of Lorini the teachings of Ramun and so the shears can be replaced easily operate the most adequate shear for the in particular situation or depending on the type of material to be worked upon.

Response to Arguments
Applicant’s arguments with respect to amended Claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The reference Lawlor (US 2017/0334003) has surely was overcome on the amendment, but the reference Graham (US 6461265), also on the record, was used to provide a rejection of the amended claim.
Same as indicated on the previous action, maybe a more detailed explanation of the operation of the secondary motor would provide some allowable subject matter, like indicated on paragraph 78 of the PGPub which reads:
The first stage need restrain only a limited torque and can therefore be driven with a relatively light motor. This is possible as long as there is not too much resistance at the output of the transmission, i.e. as long as the tool is not yet heavily loaded. If resistance occurs at the output of the tool, for instance because cutting with shears begins to become more difficult, this second motor will be overloaded and will be mechanically or electronically uncoupled. In addition, the first stage will then also be blocked in order to prevent it moving in the opposite direction so that the tool could actuate in reverse. This is controlled mechanically in the tool with a brake which will lock. Stopping of the motor is controlled electronically.

Note that as explained in the Specification, the secondary motor seems to provide power to rescue tool just to start getting it into position to start cutting in a short time and not really to execute the cutting. The Examiner is open to an interview to discuss this subject or any other the Applicant could bring with the purpose to advance prosecution.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDUARDO R FERRERO whose telephone number is (571)272-9946. The examiner can normally be reached M-F 9:30-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HEMANT DESAI can be reached on 571-272-4458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDUARDO R FERRERO/Examiner, Art Unit 3731                                                                                                                                                                                                        
/ROBERT F LONG/Primary Examiner, Art Unit 3731